                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Gerald Bullocks,

       Plaintiff,

               v.                                             Case No. 1:17cv440

C/O Keating, et al.,                                          Judge Michael R. Barrett

       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on November 6, 2018 (Doc. 41).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 41) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 41) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Plaintiff’s Motion

for Leave to File an Amended Complaint (Doc. 19) and Defendants’ Motion for Summary

Judgment (Doc. 30) are GRANTED and Defendant Fri (a/k/a “Freye”) is dismissed including

Plaintiff’s “failure to protect” claim. Lastly, Plaintiff’s Motion for Summary Judgment and

Amendment (Docs. 20, 23) are DENIED. This matter is closed.

       IT IS SO ORDERED.

                                                           s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court

                                                 1
